11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Joe Louis Tienda,                          * From the 428th District
                                             Court of Hays County,
                                             Trial Court No. 07-802.

Vs. No. 11-11-00283-CR                     * May 14, 2015

The State of Texas,                        * Opinion by Bailey, J.
                                             Dissenting and Concurring Opinion
                                             by Willson, J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is error in the judgments below. Therefore, in accordance with this
court’s opinion, we reverse the judgments of conviction on Counts Two and
Three and remand the cause to the trial court for a new trial on those two
counts.